Citation Nr: 0614625	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
disability.

2.  Entitlement to service connection for residuals of a neck 
disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from March 27, 1956 to June 
19, 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
entitlement to service connection for hypertension, as well 
as his claims to reopen claims of entitlement to service 
connection for a back disability and a neck disability.  The 
Board, in a subsequent January 2004, decision, reopened the 
veteran's claims for entitlement to service connection for a 
back and neck disability, and remanded those issues, as well 
as the issue of entitlement to service connection for 
hypertension for additional development. 


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that a back disability, to include arthritis, was initially 
demonstrated years after service and has not been shown to be 
causally related to the veteran's service.

2.  The competent clinical evidence of record demonstrates 
that a neck disability, to include arthritis, was initially 
demonstrated years after service and has not been shown to be 
causally related to the veteran's service.

3.  The competent clinical evidence of record demonstrates 
that hypertension, was initially demonstrated years after 
service and has not been shown to be causally related to the 
veteran's service.





CONCLUSIONS OF LAW

1.  A back disability was not incurred in, or aggravated by, 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  A neck disability was not incurred in, or aggravated by, 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  Hypertension was not incurred in, or aggravated by, 
active service, nor may be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1131, 5107, (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 4.104, (a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of a May 2004 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
letter also requested that the veteran submit any evidence in 
his possession that pertained to the claims. The Board 
observes that the May 2004 letter did not provide the veteran 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  However, despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the issues on appeal were 
denied prior to proper VCAA notification.  Nevertheless, the 
Court in Pelegrini noted that such requirement did not render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the May 2004 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. 

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, as well as reports of VA treatment. Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims. Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

1.  Back and Neck Disabilities

The veteran asserts that service connection is warranted for 
residuals of injury of the back and neck.  According to the 
veteran, he injured his neck and back during service when he 
fell backwards onto the pavement while unloading a truck 
filled with filing cabinets.  Although the veteran contends 
that he went to the dispensary after the accident for 
treatment, his contemporaneous service medical records are 
silent for complaints of, or treatment for, a back or neck 
disability.  Moreover, there is no competent evidence of 
record that etiologically relates the veteran's current back 
disability, which was first clinically demonstrated by the 
record in 1988 and which has been diagnosed as low back 
syndrome and degenerative joint disease of the lumbar and 
thoracic spine, to any incident of the veteran's service.  
Likewise, there is no competent evidence of record that 
etiologically relates the veteran's current neck disability, 
which was first clinically demonstrated by the record in 1990 
and which has been diagnosed as cervical spondylosis and/ or 
degenerative joint disease of the cervical spine, to any 
incident of the veteran's service

Therefore, in the absence of any medical evidence that the 
veteran's current back or neck disability is etiologically 
related to service and in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
veteran's initial demonstration of a back disability in 1988 
and a neck disability in 1990, years after his discharge from 
service, to be too remote from service to be reasonably 
related to service.  Therefore, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a nonpresumptive direct basis for his current 
back and neck disabilities.

The veteran could be entitled to a grant of service 
connection on a presumptive basis, if he served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and his back or neck arthritis became 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service.  However, in this 
case, the record reflects that the veteran had less than 90 
days of continuous, active service and, as addressed above, 
the first documented clinical evidence of back and neck 
arthritis was many years after his 1956 separation from 
service.  Therefore, the preponderance of the evidence is 
against a grant of service connection on a presumptive basis.

In conclusion, although the veteran asserts that his current 
back and neck disabilities are related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claims.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current back and neck 
disabilities are related to his active military service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for residuals of injury of the back 
and neck.

2.  Hypertension

The veteran also asserts that service connection is warranted 
for hypertension.  The record reflects that the veteran has 
been treated for hypertension since 1993.  However, the 
veteran's service medical records for are negative for any 
complaints or findings of hypertension.  In this regard, the 
record reflects that on his entrance examination in March 
1956, he had a blood pressure reading of 120/68.  Similarly, 
on his June 1956 discharge examination, he had a blood 
pressure reading of 124/64.  Such findings reflect that the 
veteran had normal blood pressure readings.  For purposes of 
applying the laws administered by VA, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104 (2005).  Moreover, there is no competent 
medical opinion of record that etiologically relates the 
veteran's current hypertension to any incident of the 
veteran's service.  

Therefore, in the absence of any medical evidence that the 
veteran's current hypertension is etiologically related to 
service and in the absence of demonstration of continuity of 
symptomatology, the Board finds that the veteran's initial 
demonstration of hypertension in 1993, years after his 
discharge from service, to be too remote from service to be 
reasonably related to service.  Therefore, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection on a nonpresumptive direct basis for his 
current hypertension.

The veteran could be entitled to a grant of service 
connection on a presumptive basis, if he served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and his hypertension became manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service.  However, in this case, the 
record reflects that the veteran had less than 90 days of 
continuous, active service and, as addressed above, the first 
documented clinical evidence of hypertension was many years 
after his 1956 separation from service.  Therefore, the 
preponderance of the evidence is against a grant of service 
connection on a presumptive basis.

In conclusion, although the veteran asserts that his current 
hypertension disability had its onset in service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the current hypertension is related to the 
veteran's active military service.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2005), but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
hypertension.


ORDER

Entitlement to service connection for residuals of a back 
disability is denied.

Entitlement to service connection for residuals of a neck 
disability is denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


